UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GIACINTA TALARICO,

Plaintiff,

 

-against-

19 Civ. 1967 (GBD)

MOUNT SINAI ST. LUKE’S-ROOSEVELT
HOSPITAL CENTER,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.
Dated: New York, New York

January 10, 2020
SO ORDERED.

GEOR F/B. DANIELS
ited

ates District Judge

 

 
